Citation Nr: 0529436	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 10, 1952 to March 
17, 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision in which the RO 
granted service connection at an initial non-compensable 
rating, effective from March 31, 1999.   Following the 
veteran's notice of disagreement with that decision, the RO 
increased the initial non-compensable rating to 10 percent in 
August 2000, effective from April 2000.  A November 2002 
rating action assigned an effective date of March 31, 1999 
for the compensable evaluation.  In November 2003, the Board 
remanded the case for further development, including a VA 
examination.  The case is now before the Board for final 
appellate review.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran failed to report to his VA examination.

3.  Since the initial grant of service connection, the 
veteran's hepatitis C has not been manifested by fatigue, 
anxiety, gastrointestinal disturbances requiring dietary 
restriction or other therapeutic measures, malaise, anorexia 
requiring dietary restriction or continuous medication, or 
incapacitating episodes lasting two to four weeks during a 
12-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.114, Diagnostic Code (DC) 7345 (as in effect prior to July 
2, 2001), 7354 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2004.  This letter essentially provided notice of 
elements (1), (2), and (3).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOCs), he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2005 SSOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), it is unclear from the 
record whether the January 2004 letter explicitly asked the 
veteran to provide "any evidence in his possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The January 2004 letter informed the 
veteran that if he wished, he could submit relevant 
information and included the necessary authorization forms if 
he wanted VA to obtain the additional evidence. Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where the claim was 
adjudicated in December 1999.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  Although the notice provided to the veteran in 
January 2004 was not given prior to the first adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated in a February 2005 SSOC.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed private and VA treatment records and the veteran has 
not identified any outstanding medical records pertaining to 
the claim on appeal.  Pursuant to the Board's November 2003 
remand, VA set up an examination scheduled for January 2004.  
In a January 2004 letter, VA advised the veteran that if he 
failed to report for his examination, his claim could be 
denied.  The veteran failed to report for the examination and 
did not give cause for his failure to appear.  The veteran 
has not contacted the VA about rescheduling his examination.  
The consequence of the veteran's failure without good cause 
to report for the VA examination is that his disability must 
be rated on the basis of the other relevant evidence on file.  
38 C.F.R. § 3.655(b).  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

The claims folder contains service medical records, treatment 
records from VA and private medical providers.  The veteran 
was afforded a relevant examination for VA purposes in 
November 1999.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
residuals of hepatitis C has been assigned a 10 percent 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case

The schedule for rating infectious hepatitis was revised 
effective July 2, 2001.  The VA General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim, the Board should first determine whether application 
of the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00 (April 10, 2000).

Under the criteria in effect prior to July 2, 2001, 
infectious hepatitis is assigned a 30 percent rating for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures.  38 C.F.R. 
§ 4.114, DC 7345 (as in effect prior to July 2, 2001).

In this case, the criteria for a 30 percent rating have not 
been met for the veteran's hepatitis C.  The veteran reported 
some fatigue at his February 2002 VA outpatient visit, 
multiple VA medical records reflect that the veteran 
specifically denied fatigue (such as in a November 1999 VA 
examination report, April 2004 and February 2005 treatment 
records).  Also, he denied having anxiety at his November 
1999 VA examination.  He has exhibited some depression 
(February 2002 and 2005 treatment records); but it is not 
clear that this is due to his hepatitis or other disability 
(including lung cancer).  Furthermore, there is no evidence 
in the record of gastrointestinal disturbances requiring 
dietary modification or therapy.  In fact, VA records note 
that the veteran denied any gastrointestinal symptoms (such 
as at his November 1999 VA examination and VA outpatient 
visits in April 2004 and February 2005).  As discussed, 
supra, the veteran failed to appear for a VA examination 
which may have provided evidence to support his case.  
Therefore, a rating in excess of 10 percent under the 
criteria in effect prior to July 2, 2001 is not warranted.

Effective July 2, 2001, hepatitis C is assigned 20 percent 
for daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  An incapacitating episode is a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.115, DC 7354 
(2005).

The criteria for a 20 percent rating have not been met.  As 
previously discussed, the veteran has specifically denied 
fatigue on multiple occasions (except during one VA 
outpatient visit at which he reported some fatigue); there is 
no evidence of daily fatigue.  Additionally, there is no 
evidence of malaise or anorexia.  Furthermore, although a 
private treatment record dated in November 2000 noted an 
assessment of upper right quadrant discomfort (also reported 
as pain and "queasiness") and a VA treatment record dated 
in February 2002 noted a right upper quadrant surgical scar, 
no evidence has demonstrated that there is fatigue, malaise, 
nausea, vomiting, anorexia, and arthralgia associated with 
the right upper quadrant discomfort.  Moreover, there is no 
evidence of incapacitating episodes, much less episodes 
lasting for two to four weeks.  Therefore, a rating in excess 
of 10 percent under the revised criteria is unwarranted.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's residuals of hepatitis C were more 
than 10 percent disabling.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

Finally, there is no evidence that the veteran has been 
hospitalized for his hepatitis C and no evidence suggests 
that this disability has prevented him from working.  A 
February 2002 VA treatment record noted that the veteran was 
retired and had previously managed a hardware store.  In any 
case, the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).










ORDER


Entitlement to an initial rating in excess of 10 percent for 
residuals of hepatitis C is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


